--------------------------------------------------------------------------------

 

 

AMENDED AND RESTATED

GUARANTEE AND COLLATERAL AGREEMENT

 

made by



B&G FOODS HOLDINGS CORP.

B&G FOODS, INC.

and certain of its Subsidiaries

in favor of

LEHMAN COMMERCIAL PAPER INC.
as Administrative Agent

Dated as of August 21, 2003

--------------------------------------------------------------------------------



 

Table of Contents

 

Page

   

SECTION 1. DEFINED TERMS

2

         

1.1.

Definitions

2

         

1.2.

Other Definitional Provisions

8

   

SECTION 2. GUARANTEE

8

         

2.1.

Guarantee

8

         

2.2.

Right of Contribution

9

         

2.3.

No Subrogation

9

         

2.4.

Amendments, etc. with respect to the Borrower Obligations

10

         

2.5.

Guarantee Absolute and Unconditional

10

         

2.6.

Reinstatement

11

         

2.7.

Payments

11

   

SECTION 3. GRANT OF SECURITY INTEREST

11

   

SECTION 4. REPRESENTATIONS AND WARRANTIES

12

         

4.1.

Representations in Credit Agreement

12

         

4.2.

Title; No Other Liens

13

         

4.3.

Perfected First Priority Liens

13

         

4.4.

Jurisdiction of Organization; Identification Number; Chief Executive Office

13

         

4.5.

Inventory and Equipment

13

         

4.6.

Farm Products

14

         

4.7.

Pledged Securities

14

         

4.8.

Receivables

14

       

i



   4.9.  Contracts

 14

       4.10. Intellectual Property

 15

     

4.11.

Vehicles

16

   

SECTION 5. COVENANTS

16

         

5.1.

Covenants in the Term Loan Agreement and the Revolving Credit Agreement

16

         

5.2.

Delivery of Instruments, Certificated Securities and Chattel Paper

16

         

5.3.

Maintenance of Insurance

17

         

5.4.

Payment of Obligations

17

         

5.5.

Maintenance of Perfected Security Interest; Further Documentation

17

         

5.6.

Changes in Name, etc.

18

         

5.7.

Notices

18

         

5.8.

Pledged Securities

19

         

5.9.

Receivables

20

         

5.10.

Contracts

20

         

5.11.

Intellectual Property

21

         

5.12.

Deposit Accounts

22

   

SECTION 6. REMEDIAL PROVISIONS

22

         

6.1.

Certain Matters Relating to Receivables

22

         

6.2.

Communications with Obligors; Grantors Remain Liable

23

         

6.3.

Pledged Stock

24

         

6.4.

Proceeds to be Turned Over To Administrative Agent

25

         

6.5.

Application of Proceeds

25

         

6.6.

Code and Other Remedies

26

         

6.7.

Registration Rights

27

       

ii



 

6.8.

Waiver; Deficiency

28

   

SECTION 7. THE ADMINISTRATIVE AGENT

28

         

7.1.

Administrative Agent's Appointment as Attorney-in-Fact, etc.

28

         

7.2.

Duty of Administrative Agent

30

         

7.3.

Financing Statements

30

         

7.4.

Authority of Administrative Agent

30

   

SECTION 8. MISCELLANEOUS

31

         

8.1.

Amendments in Writing

31

         

8.2.

Notices

31

         

8.3.

No Waiver by Course of Conduct; Cumulative Remedies

31

         

8.4.

Enforcement Expenses; Indemnification

31

         

8.5.

Successors and Assigns

32

         

8.6.

Set-Off

32

         

8.7.

Counterparts

33

         

8.8.

Severability

33

         

8.9.

Section Headings

33

         

8.10.

Integration

33

         

8.11.

GOVERNING LAW

33

         

8.12.

Submission To Jurisdiction; Waivers

33

         

8.13.

Acknowledgments

34

         

8.14.

Additional Grantors

34

         

8.15.

Releases

35

         

8.16.

Concerning Les Produits Alimentaires Jacques et Fils Inc.

35

         

8.17

.

WAIVER OF JURY TRIAL

35

iii

 

AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT

AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT, dated as of August 21,
2003, made by each of the signatories hereto (together with any other entity
that may become a party hereto as provided herein, the "Grantors"), in favor of
LEHMAN COMMERCIAL PAPER INC., as Administrative Agent (as defined below).

W I T N E S S E T H:

WHEREAS, B&G Foods Holdings Corp., a Delaware corporation ("Holdings"), and B&G
Foods, Inc., a Delaware corporation (the "Borrower"), are parties to (i) the
Amended and Restated Term Loan Agreement, dated as of August 21, 2003 (as
amended, supplemented or otherwise modified from time to time, the "Term Loan
Agreement"), with the several banks and other financial institutions from time
to time parties thereto (the "Term Loan Lenders"), Lehman Brothers Inc., as
Arranger, Lehman Commercial Paper Inc., as administrative agent, and others and
(ii) the Amended and Restated Revolving Credit Agreement, dated as of August 21,
2003 (as amended, supplemented or otherwise modified from time to time, the
"Revolving Credit Agreement"; together with the Term Loan Agreement, the "Credit
Agreement"), with the several banks and other financial institutions from time
to time parties thereto (the "Revolving Credit Lenders"; together with the Term
Loan Lenders, the "Lenders"), Lehman Brothers Inc., as Arranger, Lehman
Commercial Paper Inc., as administrative agent, and others (Lehman Commercial
Paper Inc., in its capacity as administrative agent pursuant to the Term Loan
Agreement and the Revolving Credit Agreement, the "Administrative Agent");

WHEREAS, (i) the Term Loan Agreement amends and restates the Term Loan
Agreement, dated as of March 15, 1999 (as amended, supplemented or otherwise
modified prior to the date hereof, the "Existing Term Loan Agreement"), with the
several banks and other financial institutions parties thereto, Lehman
Commercial Paper Inc., as administrative agent, and others, and (ii) the
Revolving Credit Agreement amends and restates the Revolving Credit Agreement,
dated as of March 15, 1999 (as amended, supplemented or otherwise modified prior
to the date hereof, the "Existing Revolving Credit Agreement"; together with the
Existing Term Loan Agreement, the "Existing Credit Agreement"), with the several
banks and other financial institutions from time to time parties thereto, Lehman
Commercial Paper Inc., as administrative agent, and others;

WHEREAS, the Grantors are parties to the Guarantee and Collateral Agreement,
dated as of March 15, 1999 (as amended, supplemented or otherwise modified prior
to the date hereof, the "Existing Guarantee and Collateral Agreement"), in favor
of Lehman Commercial Paper Inc., as administrative agent under the Existing
Credit Agreement;

WHEREAS, pursuant to the Term Loan Agreement and the Revolving Credit Agreement,
the Lenders have severally agreed to make, or to permit to continue to be
outstanding, extensions of credit to the Borrower upon the terms and subject to
the conditions set forth therein;



WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Grantor;

WHEREAS, the proceeds of the extensions of credit under the Term Loan Agreement
and the Revolving Credit Agreement have been and will be used in part to enable
the Borrower to make valuable transfers to one or more of the other Grantors in
connection with the operation of their respective businesses;

WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
extensions of credit under the Term Loan Agreement and the Revolving Credit
Agreement; and

WHEREAS, it is a condition precedent to the effectiveness of the Credit
Agreement that the Existing Guarantee and Collateral Agreement shall have been
amended and restated as provided herein;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Term Loan Agreement and
the Revolving Credit Agreement and to induce the Lenders to make, or to permit
to continue to be outstanding, their respective extensions of credit to the
Borrower thereunder, each Grantor hereby agrees with the Administrative Agent,
for the ratable benefit of the Secured Parties, that on the
Amendment/Restatement Effective Date, the Existing Guarantee Agreement will be
amended and restated in its entirety as follows:

SECTION 1.  DEFINED TERMS

1.1  Definitions.  (a)   Unless otherwise defined herein, terms defined in the
Term Loan Agreement or the Revolving Credit Agreement and used herein shall have
the meanings given to them in the Term Loan Agreement or the Revolving Credit
Agreement, as the case may be, and the following terms which are defined in the
Uniform Commercial Code in effect in the State of New York on the date hereof
are used herein as so defined: Accounts, Certificated Security, Chattel Paper,
Deposit Accounts, Documents, Equipment, Farm Products, Goods, Instruments,
Inventory and Supporting Obligations.

(b) The following terms shall have the following meanings:

> "Agreement": this Amended and Restated Guarantee and Collateral Agreement, as
> the same may be amended, supplemented or otherwise modified from time to time.
> 
> "Borrower Hedge Agreement Obligations": the collective reference to all
> obligations and liabilities of the Borrower (including, without limitation,
> interest accruing at the then applicable rate provided in any Specified Hedge
> Agreement after the filing of any petition in bankruptcy, or the commencement
> of any insolvency, reorganization or like proceeding, relating to the
> Borrower, whether or not a claim for post-filing or post-petition interest is
> allowed in such proceeding) to any Lender or any Qualified Counterparty,
> whether direct or indirect, absolute or contingent, due or to become due, or
> 
> 2
> 
> 
> 
> now existing or hereafter incurred, which may arise under, out of, or in
> connection with, any Specified Hedge Agreement or any other document made,
> delivered or given in connection therewith, in each case whether on account of
> principal, interest, reimbursement obligations, fees, indemnities, costs,
> expenses or otherwise (including, without limitation, all fees and
> disbursements of counsel to the Lenders that are required to be paid by the
> Borrower pursuant to the terms of any of the foregoing agreements).
> 
> "Borrower Obligations": the collective reference to (i) the Borrower Revolving
> Credit Obligations, (ii) the Borrower Term Loan Obligations, (iii) the
> Borrower Hedge Agreement Obligations, but only to the extent that, and only so
> long as, the Borrower Revolving Credit Obligations and the Borrower Term Loan
> Obligations are secured and guaranteed pursuant hereto, and (iv) all other
> obligations and liabilities of the Borrower, whether direct or indirect,
> absolute or contingent, due or to become due, or now existing or hereafter
> incurred, which may arise under, out of, or in connection with, this Agreement
> (including, without limitation, all fees and disbursements of counsel to the
> Administrative Agent or to the Lenders that are required to be paid by the
> Borrower pursuant to the terms of this Agreement).
> 
> "Borrower Revolving Credit Obligations": the collective reference to the
> unpaid principal of and interest on the Revolving Credit Loans, Swing Line
> Loans and Reimbursement Obligations and all other obligations and liabilities
> of the Borrower (including, without limitation, interest accruing at the then
> applicable rate provided in the Revolving Credit Agreement after the maturity
> of the Revolving Credit Loans, Swing Line Loans and Reimbursement Obligations
> and interest accruing at the then applicable rate provided in the Revolving
> Credit Agreement after the filing of any petition in bankruptcy, or the
> commencement of any insolvency, reorganization or like proceeding, relating to
> the Borrower, whether or not a claim for post-filing or post-petition interest
> is allowed in such proceeding) to the Administrative Agent or any Revolving
> Credit Lender, whether direct or indirect, absolute or contingent, due or to
> become due, or now existing or hereafter incurred, which may arise under, out
> of, or in connection with, the Revolving Credit Agreement, the other Loan
> Documents referred to in the Revolving Credit Agreement, any Letter of Credit
> or any other document made, delivered or given in connection therewith, in
> each case whether on account of principal, interest, reimbursement
> obligations, fees, indemnities, costs, expenses or otherwise (including,
> without limitation, all fees and disbursements of counsel to the
> Administrative Agent or to the Revolving Credit Lenders that are required to
> be paid by the Borrower pursuant to the terms of any of the foregoing
> agreements).
> 
> "Borrower Term Loan Obligations": the collective reference to the unpaid
> principal of and interest on the Term Loans and all other obligations and
> liabilities of the Borrower (including, without limitation, interest accruing
> at the then applicable rate provided in the Term Loan Agreement on the Term
> Loans and interest accruing at the then applicable rate provided in the Term
> Loan Agreement after the filing of any petition in bankruptcy, or the
> commencement of any insolvency, reorganization or like proceeding, relating to
> the Borrower, whether or not a claim for post-filing or post-petition interest
> is allowed in such proceeding) to the Administrative Agent or any Term
> 
> 3
> 
> 
> 
> Loan Lender, whether direct or indirect, absolute or contingent, due or to
> become due, or now existing or hereafter incurred, which may arise under, out
> of, or in connection with, the Term Loan Agreement, the other Loan Documents
> referred to in the Term Loan Agreement, or any other document made, delivered
> or given in connection therewith, in each case whether on account of
> principal, interest, reimbursement obligations, fees, indemnities, costs,
> expenses or otherwise (including, without limitation, all fees and
> disbursements of counsel to the Administrative Agent or to the Term Loan
> Lenders that are required to be paid by the Borrower pursuant to the terms of
> any of the foregoing agreements).
> 
> "Collateral": as defined in Section 3.
> 
> "Collateral Account": any collateral account established by the Administrative
> Agent as provided in Section 6.1 or 6.4.
> 
> "Commitments": the collective reference to the Term Loan Commitments (as
> defined in the Term Loan Agreement) and the Revolving Credit Commitments (as
> defined in the Revolving Credit Agreement).
> 
> "Contracts": the contracts and agreements listed in Schedule 7, as the same
> may be amended, supplemented or otherwise modified from time to time,
> including, without limitation, (i) all rights of any Grantor to receive moneys
> due and to become due to it thereunder or in connection therewith, (ii) all
> rights of any Grantor to damages arising thereunder and (iii) all rights of
> any Grantor to perform and to exercise all remedies thereunder.
> 
> "Copyright Licenses": any written agreement naming any Grantor as licensor or
> licensee (including, without limitation, those listed in Schedules 6.1 and
> 6.2), granting any right under any Copyright.
> 
> "Copyrights": (i) all copyrights arising under the laws of the United States,
> any other country or any political subdivision thereof, whether registered or
> unregistered and whether published or unpublished (including, without
> limitation, those listed in Schedules 6.1 and 6.2), all registrations and
> recordings thereof, and all applications in connection therewith, including,
> without limitation, all registrations, recordings and applications in the
> United States Copyright Office, and (ii) the right to obtain all renewals
> thereof.
> 
> "Excluded Assets": the collective reference to (a) any Capital Stock of any
> Excluded Foreign Subsidiary in excess of 65% of the voting Capital Stock of
> such Excluded Foreign Subsidiary, (b) any assets of Les Produits Alimentaires
> Jacques et Fils Inc. and (c) any contract, General Intangible, Intellectual
> Property, Copyright License, Patent License or Trademark License ("Intangible
> Assets"), in each case to the extent the grant by the relevant Grantor of a
> security interest pursuant to this Agreement in such Grantor's right, title
> and interest in such Intangible Asset (A) is prohibited by legally enforceable
> provisions of any contract, agreement, instrument or indenture governing such
> Intangible Asset, (B) would give any other party to such contract, agreement,
> 
> 4
> 
> 
> 
> instrument or indenture a right to terminate its obligations thereunder or (C)
> is permitted only with the consent of another party, if such consent has not
> been obtained (it being understood that the foregoing does not obligate any
> Grantor to attempt to obtain any such consent); provided, that in any event
> any Receivable or any money or other amounts due or to become due under any
> such contract, agreement, instrument or indenture shall not be Excluded Assets
> to the extent that any such Receivable or money or other amount is subject to
> Section 9-406 of the New York UCC, and notwithstanding anything to the
> contrary contained in this Agreement, the rights and remedies of the Secured
> Parties hereunder with respect thereto shall be subject to any applicable
> limitations set forth in Sections 9-406 through 9-409 of the New York UCC.
> 
> "Excluded Foreign Subsidiary": as defined in the Credit Agreement (it being
> understood that Les Products Alimentaires Jacques et Fils Inc. is not an
> Excluded Foreign Subsidiary).
> 
> "General Intangibles": all "general intangibles" as such term is defined in
> Section 9-102 of the Uniform Commercial Code in effect in the State of New
> York on the date hereof and, in any event, including, without limitation, with
> respect to any Grantor, all contracts, agreements, instruments and indentures
> in any form, and portions thereof, to which such Grantor is a party or under
> which such Grantor has any right, title or interest or to which such Grantor
> or any property of such Grantor is subject, as the same may from time to time
> be amended, supplemented or otherwise modified, including, without limitation,
> (i) all rights of such Grantor to receive moneys due and to become due to it
> thereunder or in connection therewith, (ii) all rights of such Grantor to
> damages arising thereunder and (iii) all rights of such Grantor to perform and
> to exercise all remedies thereunder.
> 
> "Guarantor Obligations": with respect to any Guarantor, all obligations and
> liabilities of such Guarantor which may arise under or in connection with this
> Agreement (including, without limitation, Section 2) or any other Loan
> Document to which such Guarantor is a party, in each case whether on account
> of guarantee obligations, reimbursement obligations, fees, indemnities, costs,
> expenses or otherwise (including, without limitation, all fees and
> disbursements of counsel to the Administrative Agent or to the Lenders that
> are required to be paid by such Guarantor pursuant to the terms of this
> Agreement or any other Loan Document).
> 
> "Guarantors": the collective reference to each Grantor other than the
> Borrower.
> 
> "Hedge Agreements": as to any Person, all interest rate swaps, currency
> exchange agreements, commodity swaps, caps or collar agreements or similar
> arrangements entered into by such Person providing for protection against
> fluctuations in interest rates, currency exchange rates or commodity prices or
> the exchange of nominal interest obligations, either generally or under
> specific contingencies. For avoidance of doubt, Hedge Agreements shall include
> any interest rate swap or similar agreement that provides for the payment by
> the Borrower or any of its Subsidiaries of amounts based upon a
> 
> 5
> 
> 
> 
> floating rate in exchange for receipt by the Borrower or such Subsidiary of
> amounts based upon a fixed rate.
> 
> "Intellectual Property": the collective reference to all rights, priorities
> and privileges relating to intellectual property, whether arising under United
> States, multinational or foreign laws or otherwise, including, without
> limitation, the Copyrights, the Copyright Licenses, the Patents, the Patent
> Licenses, the Trademarks and the Trademark Licenses, and all rights to sue at
> law or in equity for any infringement or other impairment thereof, including
> the right to receive all proceeds and damages therefrom.
> 
> "Intercompany Note": any promissory note evidencing loans made by any Grantor
> to Holdings or any of its Subsidiaries.
> 
> "Investment Property": the collective reference to (i) all "investment
> property" as such term is defined in Section 9-102(a)(49) of the New York UCC
> and (ii) whether or not constituting "investment property" as so defined, all
> Pledged Notes and all Pledged Stock.
> 
> > "Issuers": the collective reference to each issuer of a Pledged Security.
> 
> "Loan Documents": the collective reference to the Loan Documents (as defined
> in the Revolving Credit Agreement) and the Loan Documents (as defined in the
> Term Loan Agreement).
> 
> "New York UCC": the Uniform Commercial Code as from time to time in effect in
> the State of New York.
> 
> "Obligations": (i) in the case of the Borrower, the Borrower Obligations, and
> (ii) in the case of each Guarantor, its Guarantor Obligations.
> 
> "Patent License": all agreements, whether written or oral, providing for the
> grant by or to any Grantor of any right to manufacture, use or sell any
> invention covered in whole or in part by a Patent, including, without
> limitation, any of the foregoing referred to in Schedules 6.1 and 6.2.
> 
> "Patents": (i) all letters patent of the United States, any other country or
> any political subdivision thereof, all reissues and extensions thereof,
> including, without limitation, any of the foregoing referred to in Schedules
> 6.1 and 6.2, (ii) all applications for letters patent of the United States or
> any other country and all divisions, continuations and continuations-in-part
> thereof, including, without limitation, any of the foregoing referred to in
> Schedules 6.1 and 6.2, and (iii) all rights to obtain any reissues or
> extensions of the foregoing.
> 
> "Pledged Notes": all promissory notes listed on Schedule 2, all Intercompany
> Notes at any time issued to any Grantor and all other promissory notes issued
> to or held by any Grantor (other than promissory notes issued in connection
> with extensions of trade credit by any Grantor in the ordinary course of
> business).
> 
> 6
> 
> 
> 
> 
> 
> "Pledged Securities": the collective reference to the Pledged Notes and the
> Pledged Stock.
> 
> "Pledged Stock": the shares of Capital Stock listed on Schedule 2, together
> with any other shares, stock certificates, options or rights of any nature
> whatsoever in respect of the Capital Stock of any Person that may be issued or
> granted to, or held by, any Grantor while this Agreement is in effect;
> provided, that Excluded Assets shall not constitute Pledged Stock.
> 
> "Proceeds": all "proceeds" as such term is defined in Section 9-102(a)(64) of
> the Uniform Commercial Code in effect in the State of New York on the date
> hereof and, in any event, including, without limitation, all dividends or
> other income from Investment Property, collections thereon or distributions or
> payments with respect thereto.
> 
> "Qualified Counterparty": with respect to any Specified Hedge Agreement, any
> counterparty thereto that, at the time such Specified Hedge Agreement was
> entered into, was a Lender or an affiliate of a Lender.
> 
> "Receivable": any right to payment for goods sold or leased or for services
> rendered, whether or not such right is evidenced by an Instrument or Chattel
> Paper and whether or not it has been earned by performance (including, without
> limitation, any Account).
> 
> "Secured Parties": the collective reference to the Administrative Agent, the
> Lenders (including any Issuing Lender in its capacity as Issuing Lender) and
> any Qualified Counterparties.
> 
> "Securities Act": the Securities Act of 1933, as amended.
> 
> "Specified Hedge Agreement": any Hedge Agreement (a) entered into by (i) the
> Borrower or any of its Subsidiaries and (ii) any Qualified Counterparty.
> 
> "Trademark License": any agreement, whether written or oral, providing for the
> grant by or to any Grantor of any right to use any Trademark, including,
> without limitation, any of the foregoing referred to in Schedules 6.1 and 6.2.
> 
> "Trademarks": (i) all trademarks, trade names, corporate names, company names,
> business names, fictitious business names, trade styles, service marks, logos
> and other source or business identifiers, and all goodwill associated
> therewith, now existing or hereafter adopted or acquired, all registrations
> and recordings thereof, and all applications in connection therewith, whether
> in the United States Patent and Trademark Office or in any similar office or
> agency of the United States, any State thereof or any other country or any
> political subdivision thereof, or otherwise, and all common-law rights related
> thereto, including, without limitation, any of the foregoing referred to in
> Schedules 6.1 and 6.2, and (ii) the right to obtain all renewals thereof.
> 
> 7
> 
> 
> 
> 
> 
> "Vehicles": all cars, trucks, trailers, construction and earth moving
> equipment and other vehicles covered by a certificate of title law of any
> state and all tires and other appurtenances to any of the foregoing.

1.2 Other Definitional Provisions. (a) The words "hereof", "herein", "hereto"
and "hereunder" and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.

> (b) The meanings given to terms defined herein shall be equally applicable to
> both the singular and plural forms of such terms.
> 
> (c) Where the context requires, terms relating to the Collateral or any part
> thereof, when used in relation to a Grantor, shall refer to such Grantor's
> Collateral or the relevant part thereof.

SECTION 2. GUARANTEE

2.1 Guarantee. (a) Each of the Guarantors hereby, jointly and severally,
absolutely, unconditionally and irrevocably, guarantees to the Administrative
Agent, for the ratable benefit of the Secured Parties and their respective
successors, indorsees, transferees and assigns, the prompt and complete payment
and performance by the Borrower when due (whether at the stated maturity, by
acceleration or otherwise) of the Borrower Obligations.

(b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).

(c) Each Guarantor agrees that the Borrower Obligations may at any time and from
time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of the Administrative Agent or any Secured Party hereunder.

(d) The guarantee contained in this Section 2 shall remain in full force and
effect until (subject to reinstatement pursuant to Section 2.6) all the Borrower
Obligations and the obligations of each Guarantor under the guarantee contained
in this Section 2 shall have been satisfied by payment in full, no Letter of
Credit shall be outstanding and the Commitments shall be terminated,
notwithstanding that from time to time during the term of the Credit Agreement
the Borrower may be free from any Borrower Obligations.

(e) No payment made by the Borrower, any of the Guarantors, any other guarantor
or any other Person or received or collected by the Administrative Agent or any
Secured Party from the Borrower, any of the Guarantors, any other guarantor or
any other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or

8



from time to time in reduction of or in payment of the Borrower Obligations
shall be deemed to modify, reduce, release or otherwise affect the liability of
any Guarantor hereunder which shall, notwithstanding any such payment (other
than any payment made by such Guarantor in respect of the Borrower Obligations
or any payment received or collected from such Guarantor in respect of the
Borrower Obligations), remain liable for the Borrower Obligations up to the
maximum liability of such Guarantor hereunder until (subject to reinstatement
pursuant to Section 2.6) the Borrower Obligations are paid in full, no Letter of
Credit shall be outstanding and the Commitments are terminated.

2.2 Right of Contribution. Each Subsidiary Guarantor hereby agrees that to the
extent that a Subsidiary Guarantor shall have paid more than its proportionate
share of any payment made hereunder, such Subsidiary Guarantor shall be entitled
to seek and receive contribution from and against any other Subsidiary Guarantor
hereunder which has not paid its proportionate share of such payment. Each
Subsidiary Guarantor's right of contribution shall be subject to the terms and
conditions of Section 2.3. The provisions of this Section 2.2 shall in no
respect limit the obligations and liabilities of any Subsidiary Guarantor to the
Administrative Agent and the Secured Parties, and each Subsidiary Guarantor
shall remain liable to the Administrative Agent and the Secured Parties for the
full amount guaranteed by such Subsidiary Guarantor hereunder.

2.3 No Subrogation. Notwithstanding any payment made by any Guarantor hereunder
or any set-off or application of funds of any Guarantor by the Administrative
Agent or any Secured Party, no Guarantor shall be entitled to be subrogated to
any of the rights of the Administrative Agent or any Secured Party against the
Borrower or any other Guarantor or any collateral security or guarantee or right
of offset held by the Administrative Agent or any Secured Party for the payment
of the Borrower Obligations, nor shall any Guarantor seek or be entitled to seek
any contribution or reimbursement from the Borrower or any other Guarantor in
respect of payments made by such Guarantor hereunder, until all amounts owing to
the Administrative Agent and the Secured Parties by the Borrower on account of
the Borrower Obligations are paid in full, no Letter of Credit shall be
outstanding and the Commitments are terminated. If any amount shall be paid to
any Guarantor on account of such subrogation rights at any time when all of the
Borrower Obligations shall not have been paid in full, such amount shall be held
by such Guarantor in trust for the Administrative Agent and the Secured Parties,
segregated from other funds of such Guarantor, and shall, forthwith upon receipt
by such Guarantor, be turned over to the Administrative Agent in the exact form
received by such Guarantor (duly indorsed by such Guarantor to the
Administrative Agent, if required), to be applied against the Borrower
Obligations, whether matured or unmatured, in such order as the Administrative
Agent may determine.

2.4 Amendments, etc. with respect to the Borrower Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Borrower Obligations made by the
Administrative Agent or any Secured Party may be rescinded by the Administrative
Agent or such Secured Party and any of the Borrower Obligations continued, and
the Borrower Obligations, or the liability of any other Person upon or for any
part thereof, or any collateral security or guarantee therefor or right of
offset with respect

9



thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Administrative Agent or any Secured Party, and the Credit Agreement and the
other Loan Documents and any other documents executed and delivered in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as the Administrative Agent (or the Required Lenders or all
Lenders, as the case may be) may deem advisable from time to time, and any
collateral security, guarantee or right of offset at any time held by the
Administrative Agent or any Secured Party for the payment of the Borrower
Obligations may be sold, exchanged, waived, surrendered or released. Neither the
Administrative Agent nor any Secured Party shall have any obligation to protect,
secure, perfect or insure any Lien at any time held by it as security for the
Borrower Obligations or for the guarantee contained in this Section 2 or, except
as provided in Section 7.2 hereof, any property subject thereto.

2.5 Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Borrower
Obligations and notice of or proof of reliance by the Administrative Agent or
any Secured Party upon the guarantee contained in this Section 2 or acceptance
of the guarantee contained in this Section 2; the Borrower Obligations, and any
of them, shall conclusively be deemed to have been created, contracted or
incurred, or renewed, extended, amended or waived, in reliance upon the
guarantee contained in this Section 2; and all dealings between the Borrower and
any of the Guarantors, on the one hand, and the Administrative Agent and the
Secured Parties, on the other hand, likewise shall be conclusively presumed to
have been had or consummated in reliance upon the guarantee contained in this
Section 2. Each Guarantor waives diligence, presentment, protest, demand for
payment and notice of default or nonpayment to or upon the Borrower or any of
the Guarantors with respect to the Borrower Obligations. Each Guarantor
understands and agrees that the guarantee contained in this Section 2 shall be
construed as a continuing, absolute, irrevocable and unconditional guarantee of
payment without regard to (a) the validity or enforceability of the Term Loan
Agreement and the Revolving Credit Agreement or any other Loan Document, any of
the Borrower Obligations or any other collateral security therefor or guarantee
or right of offset with respect thereto at any time or from time to time held by
the Administrative Agent or any Secured Party, (b) any defense, set-off or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by the Borrower, any Guarantor or any other
Person against the Administrative Agent or any Secured Party, or (c) any other
circumstance whatsoever (with or without notice to or knowledge of the Borrower
or such Guarantor) which constitutes, or might be construed to constitute, an
equitable or legal discharge of the Borrower for the Borrower Obligations, or of
such Guarantor under the guarantee contained in this Section 2, in bankruptcy or
in any other instance. When making any demand hereunder or otherwise pursuing
its rights and remedies hereunder against any Guarantor, the Administrative
Agent or any Secured Party may, but shall be under no obligation to, make a
similar demand on or otherwise pursue such rights and remedies as it may have
against the Borrower, any other Guarantor or any other Person or against any
collateral security or guarantee for the Borrower Obligations or any right of
offset with respect thereto, and any failure by the Administrative Agent or any
Secured Party to make any such demand, to pursue such other rights or remedies
or to collect any payments from the Borrower, any other Guarantor or any other
Person or to realize upon any such collateral security or guarantee or to
exercise any such right of offset, or any release of the Borrower, any other
Guarantor or any other Person or any

10



such collateral security, guarantee or right of offset, shall not relieve any
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Administrative Agent or any Secured Party against any
Guarantor. For the purposes hereof "demand" shall include the commencement and
continuance of any legal proceedings.

2.6 Reinstatement. The guarantee contained in this Section 2 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Borrower Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any Secured
Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, the Borrower or any Guarantor or any substantial part of its
property, or otherwise, all as though such payments had not been made.

2.7 Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Administrative Agent without set-off or counterclaim in Dollars at
the Payment Office specified in the Term Loan Agreement or the Revolving Credit
Agreement, as the case may be.

SECTION 3. GRANT OF SECURITY INTEREST

Each Grantor (a) that was a party to the Existing Guarantee and Collateral
Agreement, hereby confirms that pursuant to the Existing Guarantee and
Collateral Agreement such Grantor assigned and transferred to the Administrative
Agent, for the ratable benefit of the Secured Parties, and granted to the
Administrative Agent, for the ratable benefit of the Lenders party to the
Existing Credit Agreement, a security interest in, all of the following property
now owned or at any time hereafter acquired by such Grantor or in which such
Grantor now has or at any time in the future may acquire any right, title or
interest (collectively, the "Collateral"), and (b) hereby assigns and transfers
to the Administrative Agent, for the ratable benefit of the Secured Parties, and
hereby grants to the Administrative Agent, for the ratable benefit of the
Secured Parties, a security interest in, all of the Collateral now owned or at
any time hereafter acquired by such Grantor or in which such Grantor now has or
at any time in the future may acquire any right, title or interest, in each case
as collateral security for the prompt and complete payment and performance when
due (whether at the stated maturity, by acceleration or otherwise) of such
Grantor's Obligations:

(i) all Accounts;

(ii) all Chattel Paper;

(iii) all Contracts;

(iv) all Documents;

(v) all Equipment (other than Vehicles);

11





(vi) all General Intangibles;

(vii) all Instruments;

(viii) all Intellectual Property;

(ix) all Inventory;

(x) all Investment Property;

(xi) all Deposit Accounts;

(xii) all Goods and other personal property not otherwise described above;

(xiii) all books and records pertaining to the Collateral; and

(xiv) to the extent not otherwise included, all Proceeds and products of any and
all of the foregoing, all Supporting Obligations in respect of any of the
foregoing and all collateral security and guarantees given by any Person with
respect to any of the foregoing;

provided

, that the Collateral shall not include any Excluded Assets.

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into the Term Loan
Agreement and the Revolving Credit Agreement and to induce the Lenders to make
and/or permit to remain outstanding their respective extensions of credit to the
Borrower thereunder, each Grantor hereby represents and warrants to the
Administrative Agent and each Secured Party that:

4.1 Representations in Credit Agreement. In the case of each Guarantor, the
representations and warranties set forth in Section 3 of the Term Loan Agreement
and Section 3 of the Revolving Credit Agreement as they relate to such Guarantor
or to the Loan Documents to which such Guarantor is a party, each of which is
hereby incorporated herein by reference, are true and correct, and the
Administrative Agent and each Secured Party shall be entitled to rely on each of
them as if they were fully set forth herein, provided that each reference in
each such representation and warranty to the Borrower's knowledge shall, for the
purposes of this Section 4.1, be deemed to be a reference to such Guarantor's
knowledge.

4.2 Title; No Other Liens. Except for the security interest granted to the
Administrative Agent for the ratable benefit of the Secured Parties pursuant to
this Agreement and the other Liens permitted to exist or be incurred on the
Collateral by the Term Loan Agreement and the Revolving Credit Agreement, such
Grantor owns each item of the Collateral free and clear of any and all Liens or
claims of others. No financing statement or other public notice with respect to
all or any part of the Collateral is on file or of record in any public office,
except such as have been filed in favor of the Administrative Agent, for the
ratable benefit of the

12



Secured Parties, pursuant to this Agreement or as are permitted by the Term Loan
Agreement and the Revolving Credit Agreement.

4.3 Perfected First Priority Liens. The security interests granted pursuant to
this Agreement upon completion of the filings and other actions specified on
Schedule 3 (which, in the case of all filings and other documents referred to on
said Schedule, have been delivered to the Administrative Agent in completed and
duly executed form), will constitute valid perfected security interests in all
of the Collateral subject hereto on the date hereof in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, as
collateral security for such Grantor's Obligations, enforceable in accordance
with the terms hereof against all creditors of such Grantor and any Persons
purporting to purchase any Collateral from such Grantor, and are prior to all
other Liens on the Collateral in existence on the date hereof except for (i)
unrecorded Liens permitted by the Term Loan Agreement and the Revolving Credit
Agreement which have priority over the Liens on the Collateral by operation of
law and (ii) Liens described on Schedule 8.

4.4 Jurisdiction of Organization; Identification Number; Chief Executive Office.
On the date hereof, such Grantor's jurisdiction of organization, identification
number from the jurisdiction of organization (if any), and the location of such
Grantor's chief executive office or sole place of business, as the case may be,
are specified on Schedule 4. Such Grantor has furnished to the Administrative
Agent a certified charter, certificate of incorporation or other organization
document with respect to such Grantor and (to the extent available from the
relevant State) long-form good standing certificate with respect to such Grantor
as of a date which is recent to the date hereof.

4.5 Inventory and Equipment. On the date hereof, the Inventory and the Equipment
(other than mobile goods) are kept at the locations listed on Schedule 5.

4.6 Farm Products. None of the Collateral constitutes, or is the Proceeds of,
Farm Products.

4.7 Pledged Securities. (a) The shares of Pledged Stock pledged by such Grantor
hereunder constitute all the issued and outstanding shares of all classes of the
Capital Stock of each Issuer owned by such Grantor (or 65% of the voting Capital
Stock of each Issuer that is an Excluded Foreign Subsidiary).

(b) All the shares of the Pledged Stock have been duly and validly issued and
are fully paid and nonassessable.

(c) Each of the Intercompany Notes constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
its terms, and, to such Grantor's knowledge, each of the other Pledged Notes
constitutes the legal, valid and binding obligation of the obligor with respect
thereto, enforceable in accordance with its terms, in each case, subject to the
effects of bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors' rights
generally, general equitable principles (whether considered in a proceeding in
equity or at law)

13



and an implied covenant of good faith and fair dealing. No obligor with respect
to any Pledged Note has any defense, offset or contribution regarding payment of
such Pledged Note.

(d) Such Grantor is the record and beneficial owner of, and has good and
marketable title to, the Pledged Securities pledged by it hereunder, free of any
and all Liens or options in favor of, or claims of, any other Person, except the
security interest created by this Agreement and liens permitted by the Credit
Agreement which attach to such Pledged Securities without such Grantor's
consent.

4.8 Receivables. (a) No amount payable to such Grantor under or in connection
with any Receivable is evidenced by any Instrument or Chattel Paper which has
not been delivered to the Administrative Agent in accordance with the
requirements hereof.

(b) On the date hereof, none of the obligors on any Receivables is a
Governmental Authority.

(c) The amounts represented by such Grantor to the Secured Parties from time to
time as owing to such Grantor in respect of the Receivables will at such times
be accurate.

4.9 Contracts. (a) No consent of any party (other than such Grantor) to any
Contract is required, or purports to be required, in connection with the
execution, delivery and performance of this Agreement, other than (i) consents
which shall have been obtained prior to the date hereof and are in full force
and effect and (ii) consents the failure of which to obtain could not reasonably
be expected to have a Material Adverse Effect.

(b) On the date hereof, each Contract to which such Grantor is a party is in
full force and effect against such Grantor and, to such Grantor's knowledge,
constitutes a valid and legally enforceable obligation of the parties thereto,
subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors' rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.

(c) No consent or authorization of, filing with or other act by or in respect of
any Governmental Authority is required in connection with the execution,
delivery, performance, validity or enforceability of any of the Contracts by any
party thereto other than those (i) which have been duly obtained, made or
performed, are in full force and effect and do not subject the scope of any such
Contract to any material adverse limitation, either specific or general in
nature, or (ii) the failure of which to obtain, make or perform could not
reasonably be expected to have a Material Adverse Effect.

(d) On the date hereof, neither such Grantor nor (to the best of such Grantor's
knowledge) any of the other parties to the Contracts is in default in the
performance or observance of any of the terms thereof.

(e) On the date hereof, the right, title and interest of such Grantor in, to and
under the Contracts are not subject to any defenses, offsets, counterclaims or
claims.

14





(f) On the date hereof, such Grantor has delivered to the Administrative Agent a
complete and correct copy of each Contract, including all amendments,
supplements and other modifications thereto.

(g) No amount payable to such Grantor under or in connection with any Contract
is evidenced by any Instrument or Chattel Paper which has not been delivered to
the Administrative Agent in accordance with the requirements hereof.

(h) On the date hereof, none of the parties to any Contract is a Governmental
Authority.

4.10 Intellectual Property. (a) Schedules 6.1 and 6.2 list, with respect to all
Intellectual Property owned by such Grantor in its own name on the date hereof,
all Patents, registrations and applications included in the Copyrights,
registrations and applications included in the Trademarks, registrations for
domain names actively used by the Grantors, and all written Copyright Licenses,
Trademark Licenses and Patent Licenses that grant exclusive rights to any of the
Grantors.

(b) On the date hereof, all material Intellectual Property is valid, subsisting,
unexpired, has not been abandoned and, to the knowledge of such Grantor, is
enforceable and does not infringe the intellectual property rights of any other
Person.

(c) Except as set forth in Schedule 6.1 and 6.2, on the date hereof, none of the
material Intellectual Property is the subject of any licensing or franchise
agreement pursuant to which such Grantor is the licensor or franchisor.

(d) No final holding, decision or judgment has been rendered by any Governmental
Authority which would limit, cancel or question the validity of, or such
Grantor's rights in, any Intellectual Property in any respect that could
reasonably be expected to have a Material Adverse Effect, except that with
respect to the Intellectual Property listed on Schedule 6.2, such representation
is to the knowledge of such Grantor.

(e) No action or proceeding is pending, or, to the knowledge of such Grantor,
threatened, on the date hereof (i) seeking to limit, cancel or question the
validity of any Intellectual Property or such Grantor's ownership interest
therein, or (ii) which, if adversely determined, would have a Material Adverse
Effect on the value of any Intellectual Property, except that with respect to
the Intellectual Property listed on Schedule 6.2, such representation is to the
knowledge of such Grantor.

4.11 Vehicles. On the date hereof, the aggregate book value of all Vehicles
owned by all Grantors is less than $1,000,000.

SECTION 5. COVENANTS

Each Grantor covenants and agrees with the Administrative Agent and the Secured
Parties that, from and after the date of this Agreement until the Obligations
shall have

15



been paid in full, no Letter of Credit shall be outstanding and the Commitments
shall have terminated:

5.1 Covenants in the Term Loan Agreement and the Revolving Credit Agreement. In
the case of each Guarantor, such Guarantor shall take, or shall refrain from
taking, as the case may be, each action that is necessary to be taken or not
taken, as the case may be, so that no Default or Event of Default is caused by
the failure to take such action or to refrain from taking such action by such
Guarantor or any of its Subsidiaries.

5.2 Delivery of Instruments, Certificated Securities and Chattel Paper. If any
amount payable under or in connection with any of the Collateral shall be or
become evidenced by any Instrument, Certificated Security or Chattel Paper, such
Instrument, Certificated Security or Chattel Paper shall be immediately
delivered to the Administrative Agent, duly indorsed in a manner satisfactory to
the Administrative Agent, to be held as Collateral pursuant to this Agreement.

5.3 Maintenance of Insurance. (a) Such Grantor will maintain, with financially
sound and reputable companies, insurance policies (i) insuring the Inventory,
Equipment and Vehicles against loss by fire, explosion, theft and such other
casualties as may be reasonably satisfactory to the Administrative Agent and
(ii) to the extent reasonably requested by the Administrative Agent, insuring
such Grantor against liability for personal injury and property damage relating
to such Inventory, Equipment and Vehicles, and naming the Administrative Agent
for the ratable benefit of the Secured Parties, as an additional insured party
or loss payee, such policies to be in such form and amounts and having such
coverage as are customary in the same general area for companies engaged in the
same or a similar business as such Grantor.

(b) Such Guarantor shall not permit any cancellation, material reduction in
amount or material change in coverage of any of its insurance policies to be
effective until at least 30 days after receipt by the Administrative Agent of
written notice thereof. All such insurance shall  name the Administrative Agent
as an additional insured party or loss payee,  if reasonably requested by the
Administrative Agent, include a breach of warranty clause and  be reasonably
satisfactory in all other respects to the Administrative Agent.

(c) The Borrower shall deliver to the Administrative Agent and the Lenders a
report of a reputable insurance broker with respect to such insurance
substantially concurrently with the delivery by the Borrower to the
Administrative Agent of its audited financial statements for each fiscal year
and such supplemental reports with respect thereto as the Administrative Agent
may from time to time reasonably request.

(d) So long as no Event of Default shall have occurred and be continuing, all
casualty payments shall be paid to the relevant Grantor. If an Event of Default
has occurred and is continuing, all casualty payments shall be paid to the
Administrative Agent for application pursuant to Section 2.7 of the Credit
Agreement.

5.4 Payment of Obligations. Such Grantor will pay and discharge or otherwise
satisfy at or before maturity or before they become delinquent, as the case may
be, all taxes,

16



assessments and governmental charges or levies imposed upon the Collateral or in
respect of income or profits therefrom, as well as all claims of any kind
(including, without limitation, claims for labor, materials and supplies)
against or with respect to the Collateral, except that no such charge need be
paid if the amount or validity thereof is currently being contested in good
faith by appropriate proceedings, reserves in conformity with GAAP with respect
thereto have been provided on the books of such Grantor and such proceedings
could not reasonably be expected to result in the sale, forfeiture or loss of
any material portion of the Collateral or any material interest therein.

5.5 Maintenance of Perfected Security Interest; Further Documentation. (a) Such
Grantor shall maintain the security interest created by this Agreement as a
perfected security interest having at least the priority described in Section
4.3 and shall defend such security interest against the claims and demands of
all Persons whomsoever.

(b) Such Grantor will furnish to the Administrative Agent and the Lenders from
time to time statements and schedules further identifying and describing the
Collateral and such other reports in connection with the Collateral as the
Administrative Agent may reasonably request, all in reasonable detail.

(c) At any time and from time to time, upon the written request of the
Administrative Agent, and at the sole expense of such Grantor, such Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, (i) the filing of any financing or continuation
statements under the Uniform Commercial Code (or other similar laws) in effect
in any jurisdiction with respect to the security interests created hereby and
(ii) in the case of Investment Property, taking any actions necessary to enable
the Administrative Agent to obtain "control" (within the meaning of the
applicable Uniform Commercial Code) with respect thereto.

5.6 Changes in Name, etc. Such Grantor will not, except upon 10 days' prior
written notice to the Administrative Agent and delivery to the Administrative
Agent of all additional financing statements and other documents reasonably
requested by the Administrative Agent to maintain the validity, perfection and
priority of the security interests provided for herein:

> (a) change its jurisdiction of organization or the location of its chief
> executive office or sole place of business from that referred to in Section
> 4.3; or
> 
> (b) change its name.

The Administrative Agent acknowledges receipt of notice that the Borrower
intends to change the name of O Brand Acquisition Corp. to "Ortega Holdings
Inc."

5.7 Notices. Such Grantor will advise the Administrative Agent and the Lenders
promptly, in reasonable detail, of:

17





(a) any Lien (other than security interests created hereby or Liens permitted
under the Credit Agreement) on any of the Collateral which would adversely
affect the ability of the Administrative Agent to exercise any of its remedies
hereunder; and

(b) of the occurrence of any other event which could reasonably be expected to
have a material adverse effect on the aggregate value of the Collateral or on
the security interests created hereby.

5.8 Pledged Securities. (a) If such Grantor shall become entitled to receive or
shall receive any stock certificate (including, without limitation, any
certificate representing a stock dividend or a distribution in connection with
any reclassification, increase or reduction of capital or any certificate issued
in connection with any reorganization), option or rights in respect of the
Capital Stock of any Issuer, whether in addition to, in substitution of, as a
conversion of, or in exchange for, any shares of the Pledged Stock, or otherwise
in respect thereof, such Grantor shall accept the same as the agent of the
Administrative Agent and the Secured Parties, hold the same in trust for the
Administrative Agent and the Secured Parties and deliver the same forthwith to
the Administrative Agent in the exact form received, duly indorsed by such
Grantor to the Administrative Agent, if required, together with an undated stock
power covering such certificate duly executed in blank by such Grantor and with,
if the Administrative Agent so requests, signature guaranteed, to be held by the
Administrative Agent, subject to the terms hereof, as additional collateral
security for the Obligations; provided, that in no event shall more than 65% of
the voting Capital Stock of any Excluded Foreign Subsidiary be required to be
pledged hereunder. Any sums paid upon or in respect of the Pledged Securities
upon the liquidation or dissolution of any Issuer shall be paid over to the
Administrative Agent to be held by it hereunder as additional collateral
security for the Obligations, and in case any distribution of capital shall be
made on or in respect of the Pledged Securities or any property shall be
distributed upon or with respect to the Pledged Securities pursuant to the
recapitalization or reclassification of the capital of any Issuer or pursuant to
the reorganization thereof, the property so distributed shall, unless otherwise
subject to a perfected security interest in favor of the Administrative Agent
for the benefit of the Secured Parties, be delivered to the Administrative Agent
to be held by it hereunder as additional collateral security for the
Obligations. If any sums of money or property so paid or distributed in respect
of the Pledged Securities shall be received by such Grantor, such Grantor shall,
until such money or property is paid or delivered to the Administrative Agent,
hold such money or property in trust for the Secured Parties, segregated from
other funds of such Grantor, as additional collateral security for the
Obligations; provided that the Grantors may pay cash dividends as permitted by
the Credit Agreement. Notwithstanding the foregoing, the Grantors shall not be
required to pay over to the Administrative Agent or deliver to the
Administrative Agent as Collateral any proceeds of any liquidation or
dissolution of any Issuer, or any distribution of capital or property in respect
of any Investment Property, to the extent that (i) such liquidation, dissolution
or distribution would be permitted by the Credit Agreement and (ii) the proceeds
thereof are applied toward prepayment of Loans and reduction of Commitments to
the extent required by the Credit Agreement.

(b) Without the prior written consent of the Administrative Agent, such Grantor
will not (i) vote to enable, or take any other action to permit, any Issuer to
issue any stock or other equity securities of any nature or to issue any other
securities convertible into or granting

18



the right to purchase or exchange for any stock or other equity securities of
any nature of any Issuer, except to the extent that any such securities so
issued are pledged hereunder, (ii) sell, assign, transfer, exchange, or
otherwise dispose of, or grant any option with respect to, the Pledged
Securities or Proceeds thereof (except pursuant to a transaction expressly
permitted by the Credit Agreement), (iii) create, incur or permit to exist any
Lien or option in favor of, or any claim of any Person with respect to, any of
the Pledged Securities or Proceeds thereof, or any interest therein, except for
the security interests created by this Agreement and liens permitted by the
Credit Agreement which attach to such Pledged Securities without such Grantor's
consent or (iv) enter into any agreement or undertaking (other than the Loan
Documents and the Senior Subordinated Note Indenture) restricting the right or
ability of such Grantor or the Administrative Agent to sell, assign or transfer
any of the Pledged Securities or Proceeds thereof.

(c) In the case of each Grantor which is an Issuer, such Issuer agrees that (i)
it will be bound by the terms of this Agreement relating to the Pledged
Securities issued by it and will comply with such terms insofar as such terms
are applicable to it, (ii) it will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 5.8(a) with
respect to the Pledged Securities issued by it and (iii) the terms of Sections
6.3(c) and 6.7 shall apply to it, mutatis mutandis, with respect to all actions
that may be required of it pursuant to Section 6.3(c) or 6.7 with respect to the
Pledged Securities issued by it.

(d) Each Issuer that is a partnership or a limited liability company (i)
confirms that none of the terms of any equity interest issued by it provides
that such equity interest is a "security" within the meaning of Sections 8-102
and 8-103 of the New York UCC (a "Security"), (ii) agrees that it will take no
action to cause or permit any such equity interest to become a Security, (iii)
agrees that it will not issue any certificate representing any such equity
interest and (iv) agrees that if, notwithstanding the foregoing, any such equity
interest shall be or become a Security, such Issuer will (and the Grantor that
holds such equity interest hereby instructs such Issuer to) comply with
instructions originated by the Administrative Agent without further consent by
such Grantor.

5.9 Receivables. (a) Other than in the ordinary course of business consistent
with its past practice, such Grantor will not (i) grant any extension of the
time of payment of any material Receivable, (ii) compromise or settle any
material Receivable for less than the full amount thereof, (iii) release, wholly
or partially, any Person liable for the payment of any material Receivable, (iv)
allow any credit or discount whatsoever on any material Receivable or (v) amend,
supplement or modify any material Receivable in any manner that could adversely
affect the value thereof.

(b) Such Grantor will deliver to the Administrative Agent a copy of each
material demand, notice or document received by it that questions or calls into
doubt the validity or enforceability of more than 5% of the aggregate amount of
the then outstanding Receivables.

5.10 Contracts. (a) Such Grantor will perform and comply in all material
respects with all its obligations under the Contracts, except where it is
contesting, in good faith and by appropriate proceedings, its obligation to
perform.

19





(b) Such Grantor will not amend, modify, terminate or waive any provision of any
Contract in any manner which could reasonably be expected to materially
adversely affect the value of such Contract as Collateral.

(c) Such Grantor will exercise promptly and diligently each and every material
right which it may have under each Contract (other than any right of
termination) in accordance with its reasonable business judgment.

(d) Such Grantor will deliver to the Administrative Agent a copy of each
material demand, notice or document received by it relating in any way to any
Contract that questions the validity or enforceability of such Contract.

5.11 Intellectual Property. (a) Such Grantor (either itself or through
licensees) will (i) continue to use each material Trademark in order to maintain
such Trademark in full force free from any claim of abandonment for non-use,
except in connection with Dispositions permitted pursuant to Section 6.5 of the
Term Loan Agreement and Section 6.5 of the Revolving Credit Agreement or the
non-use of a given Trademark for specific goods and services in the ordinary
course of business, (ii) maintain as in the past the quality of products and
services offered under such Trademark, and (iii) use such Trademark with the
appropriate notice of registration and all other notices and legends required by
applicable Requirements of Law.

(b) Such Grantor (either itself or through licensees) will not (and not permit
any licensee or sublicensee thereof to) knowingly do any act or knowingly omit
to do any act whereby any (i) material Trademark may become invalidated or
impaired in any way, (ii) material Patent may become forfeited, abandoned or
dedicated to the public, or (iii) material Copyrights may become invalidated or
otherwise impaired or fall into the public domain.

(c) Such Grantor (either itself or through licensees) will not knowingly do any
act that infringes the intellectual property rights of any other Person.

(d) Such Grantor will notify the Administrative Agent and the Lenders
immediately if it knows, or has reason to know, that any application or
registration relating to any material Intellectual Property has become, or is
reasonably likely to become, forfeited, abandoned or dedicated to the public, or
of any material adverse determination or development (including, without
limitation, the institution of, or any such material determination or
development in, any proceeding in the United States Patent and Trademark Office,
the United States Copyright Office or any court or tribunal in any country)
regarding such Grantor's ownership of, or the validity of, any material
Intellectual Property or such Grantor's right to register the same or to own and
maintain the same.

(e) To the extent a breach of Sections 5.11(a), (b), (c) or (d) would result in
an Event of Default, it shall not be considered an Event of Default if such
breach is cured within 30 days after written notice from the Administrative
Agent and results in no Material Adverse Affect to the affected Intellectual
Property.

20





(f) Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Intellectual Property with the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof, as applicable, such Grantor shall
report such filing to the Administrative Agent within 30 Business Days after the
last day of the fiscal quarter in which such filing occurs, provided that
failure to give notice shall not be deemed an Event of Default if notice is
given with reasonable time such that there is no Material Adverse Effect. Upon
written request of the Administrative Agent, such Grantor shall execute and
deliver, and have recorded, any and all agreements, instruments, documents, and
papers as the Administrative Agent may reasonably request to evidence the
Administrative Agent's and the Secured Parties' security interest in any
Copyright, Patent or Trademark and the goodwill and general intangibles of such
Grantor relating thereto or represented thereby, to the extent such security
interest may be perfected by filings with a Governmental Authority in the United
States.

(g) Consistent with such Grantor's reasonable business judgment, such Grantor
will take all reasonable and necessary steps, including, without limitation, in
any proceeding before the United States Patent and Trademark Office, the United
States Copyright Office or any similar office or agency in any other country or
any political subdivision thereof, as applicable, to maintain and pursue each
application (and to obtain the relevant registration) and to maintain each
registration of the material Intellectual Property, including, without
limitation, filing of applications for renewal, affidavits of use and affidavits
of incontestability.

(h) In the event that any Grantor becomes aware that any material Intellectual
Property is infringed, misappropriated or diluted by a third party, such Grantor
shall (i) take such actions as such Grantor shall reasonably deem appropriate
under the circumstances to protect such Intellectual Property and (ii) promptly
notify the Administrative Agent after it learns thereof and take such action
against such third party as it reasonably deems appropriate under the
circumstances, including, without limitation, suing for infringement,
misappropriation or dilution, seeking injunctive relief where appropriate and
recovering any and all damages for such infringement, misappropriation or
dilution.

5.12 Deposit Accounts. Upon the request of the Administrative Agent at any time
when an Event of Default shall have occurred and be continuing, promptly take
all actions necessary to cause the Administrative Agent to have "control"
(within the meaning of Section 9-314 of the New York UCC) of any Deposit Account
of any Grantor in which the daily average amount on deposit, during the 30-day
period preceding such request by the Administrative Agent, was in excess of
$1,000,000.

SECTION 6. REMEDIAL PROVISIONS

6.1 Certain Matters Relating to Receivables. (a) The Administrative Agent shall
have the right to make test verifications of the Receivables in any manner and
through any medium that it reasonably considers advisable, and each Grantor
shall furnish all such assistance and information as the Administrative Agent
may require in connection with such test verifications. At any time and from
time to time, upon the Administrative Agent's request and at

21



the expense of the relevant Grantor, such Grantor shall cause independent public
accountants or others satisfactory to the Administrative Agent to furnish to the
Administrative Agent reports showing reconciliations, aging and test
verifications of, and trial balances for, the Receivables, but not more
frequently than annually if no Event of Default shall have occurred and be
continuing; provided, however, that if no Event of Default shall have occurred
and be continuing, the Administrative Agent may not contact any obligor under
any Receivable in its own name.

(b) The Administrative Agent hereby authorizes each Grantor to collect such
Grantor's Receivables, subject to the Administrative Agent's direction and
control, and the Administrative Agent may curtail or terminate said authority at
any time after the occurrence and during the continuance of an Event of Default.
If required by the Administrative Agent at any time after the occurrence and
during the continuance of an Event of Default, any payments of Receivables, when
collected by any Grantor, (i) shall be forthwith (and, in any event, within two
Business Days) deposited by such Grantor in the exact form received, duly
indorsed by such Grantor to the Administrative Agent if required, in a
Collateral Account maintained under the sole dominion and control of the
Administrative Agent, subject to withdrawal by the Administrative Agent for the
account of the Secured Parties only as provided in Section 6.5, and (ii) until
so turned over, shall be held by such Grantor in trust for the Administrative
Agent and the Secured Parties, segregated from other funds of such Grantor. Each
such deposit of Proceeds of Receivables shall be accompanied by a report
identifying in reasonable detail the nature and source of the payments included
in the deposit.

(c) At the Administrative Agent's request, each Grantor shall deliver to the
Administrative Agent all original and other documents evidencing, and relating
to, the agreements and transactions which gave rise to the Receivables,
including, without limitation, all original orders, invoices and shipping
receipts.

6.2 Communications with Obligors; Grantors Remain Liable. (a) The Administrative
Agent in its own name or in the name of others may at any time after the
occurrence and during the continuance of an Event of Default communicate with
obligors under the Receivables and parties to the Contracts to verify with them
to the Administrative Agent's satisfaction the existence, amount and terms of
any Receivables or Contracts.

(b) Upon the request of the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Receivables and parties to the Contracts that the
Receivables and the Contracts have been assigned to the Administrative Agent for
the ratable benefit of the Secured Parties and that payments in respect thereof
shall be made directly to the Administrative Agent.

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Receivables and Contracts to observe and perform all
the conditions and obligations to be observed and performed by it thereunder,
all in accordance with the terms of any agreement giving rise thereto. Neither
the Administrative Agent nor any Secured Party shall have any obligation or
liability under any Receivable (or any agreement giving rise thereto) or
Contract by reason of or arising out of this Agreement or the receipt by the
Administrative Agent

22



or any Secured Party of any payment relating thereto, nor shall the
Administrative Agent or any Secured Party be obligated in any manner to perform
any of the obligations of any Grantor under or pursuant to any Receivable (or
any agreement giving rise thereto) or Contract, to make any payment, to make any
inquiry as to the nature or the sufficiency of any payment received by it or as
to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to it or to which it may be
entitled at any time or times.

6.3 Pledged Stock. (a) Unless an Event of Default shall have occurred and be
continuing and the Administrative Agent shall have given notice to the relevant
Grantor of the Administrative Agent's intent to exercise its corresponding
rights pursuant to Section 6.3(b), each Grantor shall be permitted to receive
all cash dividends and other distributions paid in respect of the Pledged Stock
and all payments made in respect of the Pledged Notes, in each case paid in the
normal course of business of the relevant Issuer and consistent with past
practice , to the extent permitted in the Term Loan Agreement and the Revolving
Credit Agreement, and to exercise all voting and corporate rights with respect
to the Pledged Securities; provided, however, that no vote shall be cast or
corporate right exercised or other action taken which would impair the
Collateral in any material respect or which would result in any violation of any
provision of the Term Loan Agreement, Revolving Credit Agreement, this Agreement
or any other Loan Document.

(b) If an Event of Default shall occur and be continuing and the Administrative
Agent shall give notice of its intent to exercise such rights to the relevant
Grantor or Grantors, (i) the Administrative Agent shall have the right to
receive any and all cash dividends, payments or other Proceeds paid in respect
of the Pledged Securities and make application thereof to the Obligations in the
order set forth in Section 6.5, and (ii) any or all of the Pledged Securities
shall be registered in the name of the Administrative Agent or its nominee, and
the Administrative Agent or its nominee may thereafter exercise (x) all voting,
corporate and other rights pertaining to such Pledged Securities at any meeting
of shareholders of the relevant Issuer or Issuers or otherwise and (y) any and
all rights of conversion, exchange and subscription and any other rights,
privileges or options pertaining to such Pledged Securities as if it were the
absolute owner thereof (including, without limitation, the right to exchange at
its discretion any and all of the Pledged Securities upon the merger,
consolidation, reorganization, recapitalization or other fundamental change in
the corporate structure of any Issuer, or upon the exercise by any Grantor or
the Administrative Agent of any right, privilege or option pertaining to such
Pledged Securities, and in connection therewith, the right to deposit and
deliver any and all of the Pledged Securities with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but the Administrative
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing.

(c) Each Grantor hereby authorizes and instructs each Issuer of any Pledged
Securities pledged by such Grantor hereunder to (i) comply with any instruction
received by it from the Administrative Agent in writing that (x) states that an
Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without

23



any other or further instructions from such Grantor, and each Grantor agrees
that each Issuer shall be fully protected in so complying, and (ii) unless
otherwise expressly permitted hereby, pay any dividends or other payments with
respect to the Pledged Securities directly to the Administrative Agent.

6.4 Proceeds to be Turned Over To Administrative Agent. In addition to the
rights of the Administrative Agent and the Secured Parties specified in Section
6.1 with respect to payments of Receivables, if an Event of Default shall occur
and be continuing, all Proceeds received by any Grantor consisting of cash,
checks and other near-cash items shall be held by such Grantor in trust for the
Administrative Agent and the Secured Parties, segregated from other funds of
such Grantor, and shall, forthwith upon receipt by such Grantor, be turned over
to the Administrative Agent in the exact form received by such Grantor (duly
indorsed by such Grantor to the Administrative Agent, if required). All Proceeds
received by the Administrative Agent hereunder shall be held by the
Administrative Agent in a Collateral Account maintained under its sole dominion
and control. All Proceeds while held by the Administrative Agent in a Collateral
Account (or by such Grantor in trust for the Administrative Agent and the
Secured Parties) shall continue to be held as collateral security for all the
Obligations and shall not constitute payment thereof until applied as provided
in Section 6.5.

6.5 Application of Proceeds. If an Event of Default shall have occurred and be
continuing, at any time at the Administrative Agent's election, the
Administrative Agent may apply all or any part of Proceeds constituting
Collateral, whether or not held in any Collateral Account, and any proceeds of
the guarantee set forth in Section 2, in payment of the Obligations in the
following order:

> First

, to pay incurred and unpaid fees and expenses of the Administrative Agent under
the Loan Documents;



Second

, to the Administrative Agent, for application by it towards payment of amounts
then due and owing and remaining unpaid in respect of the Obligations, pro rata
among the Secured Parties according to the amounts of the Obligations then due
and owing and remaining unpaid to the Secured Parties;



Third

, to the Administrative Agent, for application by it towards prepayment of the
Obligations, pro rata among the Secured Parties according to the amounts of the
Obligations then held by the Secured Parties;



Fourth

, to the Administrative Agent, for application by it towards replacement of
outstanding Letters of Credit and/or deposit an amount in cash in a cash
collateral account established with the Administrative Agent for the benefit of
the Secured Parties on terms and conditions satisfactory to the Administrative
Agent and each applicable Issuing Lender; and



Fifth

, any balance of such Proceeds remaining after the Obligations shall have been
paid in full, no Letters of Credit shall be outstanding and the Commitments
shall



24



have terminated shall be paid over to the Borrower or to whomsoever may be
lawfully entitled to receive the same.

6.6 Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights and remedies of a secured party under
the New York UCC or any other applicable law. Without limiting the generality of
the foregoing, the Administrative Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon any Grantor or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), may in such circumstances forthwith collect, receive,
appropriate and realize upon the Collateral, or any part thereof, and/or may
forthwith sell, lease, assign, give option or options to purchase, or otherwise
dispose of and deliver the Collateral or any part thereof (or contract to do any
of the foregoing), in one or more parcels at public or private sale or sales, at
any exchange, broker's board or office of the Administrative Agent or any
Secured Party or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk. The Administrative Agent
or any Secured Party shall have the right upon any such public sale or sales,
and, to the extent permitted by law, upon any such private sale or sales, to
purchase the whole or any part of the Collateral so sold, free of any right or
equity of redemption in any Grantor, which right or equity is hereby waived and
released. Each Grantor further agrees, at the Administrative Agent's request, to
assemble the Collateral and make it available to the Administrative Agent at
places which the Administrative Agent shall reasonably select, whether at such
Grantor's premises or elsewhere. The Administrative Agent shall apply the
proceeds of any action taken by it pursuant to this Section 6.6, after deducting
all reasonable costs and expenses of every kind incurred in connection therewith
or incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of the Administrative Agent and the
Secured Parties hereunder, including, without limitation, reasonable attorneys'
fees and disbursements, to the payment in whole or in part of the Obligations,
in such order as the Administrative Agent may elect, and only after such
application and after the payment by the Administrative Agent of any other
amount required by any provision of law, including, without limitation, Section
9-615(a)(3) of the New York UCC, need the Administrative Agent account for the
surplus, if any, to any Grantor. To the extent permitted by applicable law, each
Grantor waives all claims, damages and demands it may acquire against the
Administrative Agent or any Secured Party arising out of the exercise by them of
any rights hereunder. If any notice of a proposed sale or other disposition of
Collateral shall be required by law, such notice shall be deemed reasonable and
proper if given at least 10 days before such sale or other disposition.

6.7 Registration Rights. (a) If the Administrative Agent shall determine to
exercise its right to sell any or all of the Pledged Stock pursuant to Section
6.6, and if in the opinion of the Administrative Agent it is necessary or
advisable to have the Pledged Stock, or that portion thereof to be sold,
registered under the provisions of the Securities Act, the relevant Grantor will
cause the Issuer thereof to (i) execute and deliver, and cause the directors and
officers of such Issuer to execute and deliver, all such instruments and
documents, and do or

25



cause to be done all such other acts as may be, in the opinion of the
Administrative Agent, necessary or advisable to register the Pledged Stock, or
that portion thereof to be sold, under the provisions of the Securities Act,
(ii) use its best efforts to cause the registration statement relating thereto
to become effective and to remain effective for a period of one year from the
date of the first public offering of the Pledged Stock, or that portion thereof
to be sold, and (iii) make all amendments thereto and/or to the related
prospectus which, in the opinion of the Administrative Agent, are necessary or
advisable, all in conformity with the requirements of the Securities Act and the
rules and regulations of the Securities and Exchange Commission applicable
thereto. Each Grantor agrees to cause such Issuer to comply with the provisions
of the securities or "Blue Sky" laws of any and all jurisdictions which the
Administrative Agent shall designate and to make available to its security
holders, as soon as practicable, an earnings statement (which need not be
audited) which will satisfy the provisions of Section 11(a) of the Securities
Act.

(b) Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Stock, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Administrative
Agent shall be under no obligation to delay a sale of any of the Pledged Stock
for the period of time necessary to permit the Issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree to do so.

(c) Each Grantor agrees to use its best efforts to do or cause to be done all
such other acts as may be necessary to make such sale or sales of all or any
portion of the Pledged Stock pursuant to this Section 6.7 valid and binding and
in compliance with any and all other applicable Requirements of Law. Each
Grantor further agrees that a breach of any of the covenants contained in this
Section 6.7 will cause irreparable injury to the Administrative Agent and the
Secured Parties, that the Administrative Agent and the Secured Parties have no
adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this Section 6.7 shall be specifically
enforceable against such Grantor, and such Grantor hereby waives and agrees not
to assert any defenses against an action for specific performance of such
covenants except for a defense that no Event of Default has occurred.

6.8 Waiver; Deficiency. Each Grantor shall remain liable for any deficiency if
the proceeds of any sale or other disposition of the Collateral are insufficient
to pay its Obligations and the fees and disbursements of any attorneys employed
by the Administrative Agent or any Secured Party to collect such deficiency.

26





SECTION 7. THE ADMINISTRATIVE AGENT

7.1 Administrative Agent's Appointment as Attorney-in-Fact, etc. (a) Each
Grantor hereby irrevocably constitutes and appoints the Administrative Agent and
any officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Grantor and in the name of such Grantor or in its own name,
for the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Administrative Agent the power and right, on behalf of such Grantor, without
notice to or assent by such Grantor, to do any or all of the following:

> (i) in the name of such Grantor or its own name, or otherwise, take possession
> of and indorse and collect any checks, drafts, notes, acceptances or other
> instruments for the payment of moneys due under any Receivable or Contract or
> with respect to any other Collateral and file any claim or take any other
> action or proceeding in any court of law or equity or otherwise deemed
> appropriate by the Administrative Agent for the purpose of collecting any and
> all such moneys due under any Receivable or Contract or with respect to any
> other Collateral whenever payable;
> 
> (ii) in the case of any Intellectual Property, execute and deliver, and have
> recorded, any and all agreements, instruments, documents and papers as the
> Administrative Agent may request to evidence the Administrative Agent's and
> the Secured Parties' security interest in such Intellectual Property and the
> goodwill and general intangibles of such Grantor relating thereto or
> represented thereby;
> 
> (iii) pay or discharge taxes and Liens levied or placed on or threatened
> against the Collateral, effect any repairs or any insurance called for by the
> terms of this Agreement and pay all or any part of the premiums therefor and
> the costs thereof;
> 
> (iv) execute, in connection with any sale provided for in Section 6.6 or 6.7,
> any indorsements, assignments or other instruments of conveyance or transfer
> with respect to the Collateral; and
> 
> (v)   (1) direct any party liable for any payment under any of the Collateral
> to make payment of any and all moneys due or to become due thereunder directly
> to the Administrative Agent or as the Administrative Agent shall direct; (2)
> ask or demand for, collect, and receive payment of and receipt for, any and
> all moneys, claims and other amounts due or to become due at any time in
> respect of or arising out of any Collateral; (3) sign and indorse any
> invoices, freight or express bills, bills of lading, storage or warehouse
> receipts, drafts against debtors, assignments, verifications, notices and
> other documents in connection with any of the Collateral; (4) commence and
> prosecute any suits, actions or proceedings at law or in equity in any court
> of competent jurisdiction to collect the Collateral or any portion thereof and
> to enforce any other right in respect of any Collateral; (5) defend any suit,
> action or proceeding brought against such Grantor
> 
> 27
> 
> 
> 
> with respect to any Collateral; (6) settle, compromise or adjust any such
> suit, action or proceeding and, in connection therewith, give such discharges
> or releases as the Administrative Agent may deem appropriate; (7) assign any
> Copyright, Patent or Trademark (along with the goodwill of the business to
> which any such Copyright, Patent or Trademark pertains), throughout the world
> for such term or terms, on such conditions, and in such manner, as the
> Administrative Agent shall in its sole discretion determine; and (8)
> generally, sell, transfer, pledge and make any agreement with respect to or
> otherwise deal with any of the Collateral as fully and completely as though
> the Administrative Agent were the absolute owner thereof for all purposes, and
> do, at the Administrative Agent's option and such Grantor's expense, at any
> time, or from time to time, all acts and things which the Administrative Agent
> deems necessary to protect, preserve or realize upon the Collateral and the
> Administrative Agent's and the Secured Parties' security interests therein and
> to effect the intent of this Agreement, all as fully and effectively as such
> Grantor might do.

Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) unless an Event of Default shall
have occurred and be continuing.

(b) If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option following notice to
such Grantor of such failure, but without any obligation so to do, may perform
or comply, or otherwise cause performance or compliance, with such agreement.

(c) The expenses of the Administrative Agent incurred in connection with actions
undertaken as provided in this Section 7.1, together with interest thereon at a
rate per annum equal to the rate per annum at which interest would then be
payable on past due Revolving Credit Loans that are Base Rate Loans under the
Revolving Credit Agreement, from the date of payment by the Administrative Agent
to the date reimbursed by the relevant Grantor, shall be payable by such Grantor
to the Administrative Agent on demand.

(d) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

7.2 Duty of Administrative Agent. The Administrative Agent's sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the New York UCC or otherwise, shall
be to deal with it in the same manner as the Administrative Agent deals with
similar property for its own account. Neither the Administrative Agent, any
Secured Party nor any of their respective officers, directors, employees or
agents shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Grantor or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Administrative Agent
and the Secured Parties hereunder are solely to protect the

28



Administrative Agent's and the Secured Parties' interests in the Collateral and
shall not impose any duty upon the Administrative Agent or any Secured Party to
exercise any such powers. The Administrative Agent and the Secured Parties shall
be accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct.

7.3 Financing Statements. Pursuant to the New York UCC or any other applicable
law, each Grantor authorizes the Administrative Agent to file or record
financing statements and other filing or recording documents or instruments with
respect to the Collateral without the signature of such Grantor in such form and
in such offices as the Administrative Agent reasonably determines appropriate to
perfect the security interests of the Administrative Agent under this Agreement.
Each Grantor authorizes the Administrative Agent to use the collateral
description "all personal property" or "all assets" in any such financing
statements. Each Grantor hereby ratifies and authorizes the filing by the
Administrative Agent of any financing statement with respect to the Collateral
made prior to the date hereof.

7.4 Authority of Administrative Agent. Each Grantor acknowledges that the rights
and responsibilities of the Administrative Agent under this Agreement with
respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the
Lenders, be governed by the Term Loan Agreement and the Revolving Credit
Agreement and by such other agreements with respect thereto as may exist from
time to time among them, but, as between the Administrative Agent and the
Grantors, the Administrative Agent shall be conclusively presumed to be acting
as agent for the Lenders with full and valid authority so to act or refrain from
acting, and no Grantor or other Person (except a Lender) shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.
Notwithstanding any other provision herein or in any Loan Document, the only
duty or responsibility of the Administrative Agent to any Qualified Counterparty
under this Agreement is the duty to remit to such Qualified Counterparty any
amounts to which it is entitled pursuant to Section 6.5.

SECTION 8. MISCELLANEOUS

8.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except in accordance with
Section 9.1 of the Term Loan Agreement and Section 9.1 of the Revolving Credit
Agreement.

8.2 Notices. All notices, requests and demands to or upon the Administrative
Agent or any Grantor hereunder shall be effected in the manner provided for in
Section 9.2 of the Term Loan Agreement and Section 9.2 of the Revolving Credit
Agreement; provided that any such notice, request or demand to or upon any
Guarantor shall be addressed to such Guarantor at its notice address set forth
on Schedule 1.

8.3 No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any Secured Party shall by any act (except by a written
instrument

29



pursuant to Section 8.1), delay, indulgence, omission or otherwise be deemed to
have waived any right or remedy hereunder or to have acquiesced in any Default
or Event of Default. No failure to exercise, nor any delay in exercising, on the
part of the Administrative Agent or any Secured Party, any right, power or
privilege hereunder shall operate as a waiver thereof. No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
A waiver by the Administrative Agent or any Secured Party of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy which the Administrative Agent or such Secured Party would otherwise have
on any future occasion. The rights and remedies herein provided are cumulative,
may be exercised singly or concurrently and are not exclusive of any other
rights or remedies provided by law.

8.4 Enforcement Expenses; Indemnification. (a) Each Guarantor agrees to pay or
reimburse each Secured Party and the Administrative Agent for all its costs and
expenses incurred in collecting against such Guarantor under the guarantee
contained in Section 2 or otherwise enforcing or preserving any rights under
this Agreement and the other Loan Documents to which such Guarantor is a party,
including, without limitation, the fees and disbursements of counsel (including
the allocated fees and expenses of in-house counsel) to each Secured Party and
of counsel to the Administrative Agent.

(b) Each Guarantor agrees (subject to Section 2.15 of the Term Loan Agreement
and Section 2.15 of the Revolving Credit Agreement) to pay, and to save the
Administrative Agent and the Secured Parties harmless from, any and all
liabilities with respect to, or resulting from any delay in paying, any and all
stamp, excise, sales or other taxes which may be payable or determined to be
payable with respect to any of the Collateral or in connection with any of the
transactions contemplated by this Agreement.

(c) Each Guarantor agrees to pay, and to save the Administrative Agent and the
Secured Parties harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement to the extent the
Borrower would be required to do so pursuant to Section 9.5 of the Term Loan
Agreement and Section 9.5 of the Revolving Credit Agreement.

(d) The agreements in this Section shall survive repayment of the Obligations
and all other amounts payable under the Term Loan Agreement, the Revolving
Credit Agreement and the other Loan Documents.

8.5 Successors and Assigns. This Agreement shall be binding upon the successors
and assigns of each Grantor and shall inure to the benefit of the Administrative
Agent and the Secured Parties and their successors and assigns; provided that no
Grantor may assign, transfer or delegate any of its rights or obligations under
this Agreement (except by operation of law as a result of a merger permitted by
the Credit Agreement) without the prior written consent of the Administrative
Agent and each Lender and any attempted such assignment, transfer or delegation
without such consents shall be null and void.

30





8.6 Set-Off. Each Grantor hereby irrevocably authorizes the Administrative Agent
and each Secured Party at any time and from time to time while an Event of
Default shall have occurred and be continuing, without notice to such Grantor or
any other Grantor, any such notice being expressly waived by each Grantor, to
set off and appropriate and apply any and all deposits (general or special, time
or demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Administrative Agent or such Secured Party to or for the credit or
the account of such Grantor, or any part thereof in such amounts as the
Administrative Agent or such Secured Party may elect, against and on account of
the obligations and liabilities of such Grantor to the Administrative Agent or
such Secured Party hereunder and claims of every nature and description of the
Administrative Agent or such Secured Party against such Grantor, in any
currency, whether arising hereunder, under the Term Loan Agreement and the
Revolving Credit Agreement, under any other Loan Document or otherwise, as the
Administrative Agent or such Secured Party may elect, whether or not the
Administrative Agent or any Secured Party has made any demand for payment and
although such obligations, liabilities and claims may be contingent or
unmatured. The Administrative Agent and each Secured Party shall notify such
Grantor promptly of any such set-off and the application made by the
Administrative Agent or such Secured Party of the proceeds thereof, provided
that the failure to give such notice shall not affect the validity of such
set-off and application. The rights of the Administrative Agent and each Secured
Party under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) which the
Administrative Agent or such Secured Party may have.

8.7 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

8.8 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

8.9 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

8.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Grantors, the Administrative Agent and the Secured
Parties with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Secured Party relative to subject matter hereof and thereof not
expressly set forth or referred to herein or in the other Loan Documents.

8.11 GOVERNING LAW

. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.



31





8.12 Submission To Jurisdiction; Waivers. Each Grantor hereby irrevocably and
unconditionally:

> (a) submits for itself and its property in any legal action or proceeding
> relating to this Agreement and the other Loan Documents to which it is a
> party, or for recognition and enforcement of any judgment in respect thereof,
> to the non-exclusive general jurisdiction of the Courts of the State of New
> York, the courts of the United States of America for the Southern District of
> New York, and appellate courts from any thereof;
> 
> (b) consents that any such action or proceeding may be brought in such courts
> and waives any objection that it may now or hereafter have to the venue of any
> such action or proceeding in any such court or that such action or proceeding
> was brought in an inconvenient court and agrees not to plead or claim the
> same;
> 
> (c) agrees that service of process in any such action or proceeding may be
> effected by mailing a copy thereof by registered or certified mail (or any
> substantially similar form of mail), postage prepaid, to such Grantor at its
> address referred to in Section 8.2 or at such other address of which the
> Administrative Agent shall have been notified pursuant thereto;
> 
> (d) agrees that nothing herein shall affect the right to effect service of
> process in any other manner permitted by law or shall limit the right to sue
> in any other jurisdiction; and
> 
> (e) waives, to the maximum extent not prohibited by law, any right it may have
> to claim or recover in any legal action or proceeding referred to in this
> Section any special, exemplary, punitive or consequential damages.

8.13 Acknowledgments. Each Grantor hereby acknowledges that:

> (a) it has been advised by counsel in the negotiation, execution and delivery
> of this Agreement and the other Loan Documents to which it is a party;
> 
> (b) neither the Administrative Agent nor any Secured Party has any fiduciary
> relationship with or duty to any Grantor arising out of or in connection with
> this Agreement or any of the other Loan Documents, and the relationship
> between the Grantors, on the one hand, and the Administrative Agent and the
> Secured Parties, on the other hand, in connection herewith or therewith is
> solely that of debtor and creditor; and
> 
> (c) no joint venture is created hereby or by the other Loan Documents or
> otherwise exists by virtue of the transactions contemplated hereby among the
> Secured Parties or among the Grantors and the Secured Parties.

8.14 Additional Grantors. Each Subsidiary of the Borrower that is required to
become a party to this Agreement pursuant to Section 5.10 of the Term Loan
Agreement and Section 5.10 of the Revolving Credit Agreement shall become a
Grantor for all purposes of this

32



Agreement upon execution and delivery by such Subsidiary of an Assumption
Agreement in the form of Annex 1 hereto.

8.15 Releases. (a) At such time as the Borrower Revolving Credit Obligations,
the Borrower Term Loan Obligations and any obligations owing pursuant to this
Agreement shall have been indefeasibly paid in full, the Commitments have been
terminated and no Letters of Credit shall be outstanding, the Collateral shall
be released from the Liens created hereby, and this Agreement and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Grantor hereunder shall terminate, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Collateral shall revert to the Grantors. At the request and sole
expense of any Grantor following any such termination, the Administrative Agent
shall deliver to such Grantor any Collateral held by the Administrative Agent
hereunder, and execute and deliver to such Grantor such documents as such
Grantor shall reasonably request to evidence such termination.

(b) If any of the Collateral shall be sold, transferred or otherwise disposed of
by any Grantor in a transaction permitted by the Term Loan Agreement and the
Revolving Credit Agreement, then the Administrative Agent, at the request and
sole expense of such Grantor, shall execute and deliver to such Grantor all
releases or other documents reasonably necessary or desirable for the release of
the Liens created hereby on such Collateral. At the request and sole expense of
the Borrower, a Subsidiary Guarantor shall be released from its obligations
hereunder in the event that all the Capital Stock of such Subsidiary Guarantor
shall be sold, transferred or otherwise disposed of in a transaction permitted
by the Term Loan Agreement and the Revolving Credit Agreement; provided that the
Borrower shall have delivered to the Administrative Agent, at least ten Business
Days prior to the date of the proposed release, a written request for release
identifying the relevant Subsidiary Guarantor and the terms of the sale or other
disposition in reasonable detail, including the price thereof and any expenses
in connection therewith, together with a certification by the Borrower stating
that such transaction is in compliance with the Term Loan Agreement and the
Revolving Credit Agreement and the other Loan Documents.

(c) No consent of any Qualified Counterparty shall be required for any action
under this Agreement, the Term Loan Agreement, the Revolving Credit Agreement or
the other Loan Documents, including, without limitation, release of Collateral
or Guarantors pursuant to this Section.

8.16 Concerning Les Produits Alimentaires Jacques et Fils Inc. For avoidance of
doubt, the parties hereto confirm that Les Produits Alimentaires Jacques et Fils
Inc. is a party hereto solely as a guarantor under Section 2 hereof and is not
hereby granting a security interest in any of its assets, including, without
limitation, pursuant to Section 3 hereof, or making any representations and
warranties or covenants concerning any of its assets or any security interests.

8.17 WAIVER OF JURY TRIAL

. EACH GRANTOR AND, BY ACCEPTANCE OF THE BENEFITS HEREOF, EACH AGENT AND EACH
SECURED PARTY, HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

33











IN WITNESS WHEREOF, each of the undersigned has caused this Amended and Restated
Guarantee and Collateral Agreement to be duly executed and delivered as of the
date first above written.

 

LEHMAN COMMERCIAL PAPER INC.,

 

as Administrative Agent

     

By:

/s/ G. Andrew Keith    

Title: Authorized Signatory

         

B&G FOODS, INC.

 

By:

/s/ R. Cantwell    

Title: Executive Vice President of Finance

         

B&G FOODS HOLDINGS CORP.

       

By:

/s/ R. Cantwell    

Title: Executive Vice President

         

BGH HOLDINGS, INC.

       

By:

/s/ R. Cantwell    

Title: Executive Vice President - Finance

         

BLOCH & GUGGENHEIMER, INC.

       

By:

/s/ R. Cantwell    

Title: Executive Vice President

         

POLANER, INC.

     

By:

/s/ R. Cantwell    

Title: Executive Vice President

       





 

TRAPPEY'S FINE FOODS, INC.

       

By:

/s/ R. Cantwell    

Title: Executive Vice President - Finance

         

MAPLE GROVE FARMS OF VERMONT, INC.

       

By:

/s/ R. Cantwell    

Title: Executive Vice President - Finance

         

HERITAGE ACQUISITION CORP.

     

By:

/s/ R. Cantwell    

Title: Vice President - Finance

         

WILLIAM UNDERWOOD COMPANY

     

By:

/s/ R. Cantwell    

Title: Vice President - Finance

         

O BRAND ACQUISITION CORP.

       

By:

/s/ R. Cantwell    

Title: Vice President - Finance

         

LES PRODUITS ALIMENTAIRES JACQUES ET
FILS INC.

       

By:

/s/ R. Cantwell    

Title: Executive Vice President

       

 